UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
LUCAS CALIXTO, et al.,              )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                   Civil Action No. 18-1551 (PLF)
                                    )
UNITED STATES DEPARTMENT            )
OF THE ARMY, et al.,                )
                                    )
            Defendants.             )
____________________________________)


                            MEMORANDUM OPINION AND ORDER

                On September 1, 2022, after extensive mediation before Bankruptcy Judge S.

Martin Teel, Jr., the parties informed the Court that they “had reached and executed a settlement

agreement in this case and [we]re finalizing a joint motion that will request the Court’s

certification of a class and approval of the settlement agreement.” Joint Motion to Stay

Remaining Deadlines [Dkt. No. 251] at 1; see also Order [Dkt. No. 233] (referring this case for

mediation). And on September 7, 2022, the parties filed their Joint Motion for Certification of

Class, Appointment of Class Counsel, and Approval of Settlement Agreement (“Mot.”) [Dkt.

No. 253].

                In their joint motion, the parties suggest that no hearing is required for the Court

to certify the proposed settlement class, appoint class counsel, and approve the settlement

agreement “because the naturalization-related relief being provided to Plaintiffs and the class

achieves all of the naturalization-related relief that Plaintiffs and the class are seeking in this

matter by enabling class members to receive the Army certifications necessary for purposes of
obtaining naturalization under 8 U.S.C. § 1440.” Mot. ¶ 10. The parties note, however, that

“they recognize that the court has discretion to hold a hearing to address the appropriateness of

the relief to which the parties have agreed,” id., a view echoed by both parties during the

September 9, 2022 status conference.

                In the Court’s view, convening a fairness hearing, preceded by adequate notice to

class members, is fair and appropriate so that the Court may consider any objections to the

proposed settlement that may be raised by class members. See FED. R. CIV. P. 23(e)(2) (“If the

proposal would bind class members, the court may approve it only after a hearing and only on

finding that it is fair, reasonable, and adequate . . . .”). The Court therefore will require

expedited notice to class members followed by a fairness hearing that will be held on

September 21, 2022, at 10:00 a.m. in Courtroom 29 of the William B. Bryant Annex to the E.

Barrett Prettyman Courthouse. Furthermore, as discussed at the September 9, 2022 status

conference, the Court will direct the parties to provide notice to all class members through the

class action website maintained by class counsel, see Mot. ¶¶ 9, 11, and through the Facebook

Group page maintained by certain class members. See FED. R. CIV. P. 23(e)(1)(B) (“The court

must direct notice in a reasonable manner to all class members who would be bound by the

proposal . . . .”). Class members who wish to object to the proposed settlement may send their

objections to class counsel, who shall post any objections received to the public docket before

the fairness hearing.

                Accordingly, it is hereby

                ORDERED that the Court will convene a fairness hearing in this matter on

September 21, 2022, at 10:00 a.m. in Courtroom 29 of the William B. Bryant Annex to the E.

Barrett Prettyman Courthouse; it is




                                                   2
                  FURTHER ORDERED that the parties shall prepare a notice (the “Notice”) of the

proposed settlement to all class members consisting of a copy of this Order; a copy of the

parties’ Joint Motion for Certification of Class, Appointment of Class Counsel, and Approval of

Settlement Agreement [Dkt. No. 253]; a copy of the proposed Settlement Agreement and U.S.

Army Certification [Dkt. No. 253-1]; the date, time, and location of the fairness hearing; and the

email address of class counsel to which any objections to the proposed settlement can be

directed; it is

                  FURTHER ORDERED that the Notice shall include instructions for how class

members may submit objections to the proposed settlement to class counsel; it is

                  FURTHER ORDERED that, on or before September 12, 2022, class counsel shall

provide notice of the proposed settlement to class members by (1) posting the Notice on the class

action website maintained by class counsel (https://dcfederalcourtmavniclasslitigation.org) and

(2) causing the Notice to be posted on the Facebook Group page maintained by certain class

members; it is

                  FURTHER ORDERED that, on or before September 12, 2022, class counsel shall

file on the public docket a Notice confirming the methods by which notice of the proposed

settlement was provided to class members; it is

                  FURTHER ORDERED that, on or before September 19, 2022, at 11:59 p.m., any

class members who wish to object to the proposed settlement shall send their objections to class

counsel via the email address provided in the Notice; it is

                  FURTHER ORDERED that any class member’s objection shall describe: (1) the

reasoning underlying the objection; (2) whether the objecting class member wishes to be heard at

the fairness hearing, either in person or virtually; and (3) if so, whether the objecting class




                                                  3
member has any evidence that he or she wishes to present at the fairness hearing or would like

the Court to consider; it is

                FURTHER ORDERED that virtual attendance at the fairness hearing will be

permitted only for those class members who have timely submitted their objections to class

counsel in writing; and it is

                FURTHER ORDERED that, on or before September 20, 2022, class counsel shall

file on the public docket in a single Notice of Filing all objections received from class members.

                SO ORDERED.


                                             _______________________________
                                                    /s/
                                             PAUL L. FRIEDMAN
                                             United States District Judge

DATE: September 10, 2022




                                                4